The opinion of the Court was delivered by
O’Neall, C. J.
The right of the testator to dispose of his estate, in such way as he might think best, cannot be questioned. He thought proper to give to his wife and the children living with her the use of his real estate tmtil his youngest child arrived at the age of seventeen years. This gift could only be defeated by a sale by his executor or administrator, who was in his discretion authorized to sell before that time arrived.
The executor has not thought it prudent or necessary to sell. It is now attempted to force a sale against his will, and against the wish of the widow, at the instance of the children of the first marriage, who have abandoned the home left for them by their father on the ground that their stepmother is an improper associate for them.
She is now as she was in the father’s lifetime. She has exhibited no new vices; she has not pursued a course in which she had indulged before marriage. She has reformed, and is now the member of a Christian church.
I do not perceive any ground' on which the Court can interfere with the real estate devised to her and the children.
‘It is therefore ordered and decreed that the Circuit decree be reversed.
Johnstone, J., concurred.

Decree reversed.